Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communications filed on January 16, 2022 and November 23, 2021 have been considered.
	
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system comprising the multivariate interpolation comprises using points for a plurality of different fluid types defined in a multi-nuclear parameter space wherein each of the fluid types is a mixture of components wherein the components comprise hydrocarbons (claims 1, 19, 20) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Silva et al. (“Novel Estimation of Reservoir Fluid Composition Using Nuclear Measurements”) discloses a nuclear forwarding program that converts the mixture composition and mixture density to nuclear parameters (Abstract, lines 11-13). However, Silva et al. does not disclose a multivariate interpolation comprises using points for a plurality of different fluid types defined in a multi-nuclear parameter space wherein each of the fluid types is a mixture of components wherein the components comprise hydrocarbons. Furthermore, Silva et al. has a later publication date than the filing date of the instant application. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 24, 2022